Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 29, 2005, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant lost her employment as a family monitor for a shelter due to disqualifying misconduct. The record establishes that claimant became involved in a heated argument with a client at the shelter. Despite a supervisor twice calling claimant into a small nearby office and advising her that her confrontation with the client was inappropriate and could lead to her termination, claimant continued to engage in the confrontation with the client by using profane language and challenging the client to carry out the verbal threats she was making against claimant. Inasmuch as the record establishes that claimant was aware of the employer’s policy prohibiting discourteous behavior, and had received a prior written warning regarding inappropriate conduct, we find no reason to disturb the Board’s decision (see Matter of Obafemi [Commissioner of Labor], 250 AD2d 905, 906 [1998]; Matter of Martin [Sweeney], 226 AD2d 800 [1996]). To the extent that *1258claimant contends that she acted appropriately under the circumstances and denies that she continued to engage in the confrontation with the client, this created a credibility issue for the Board to resolve (see Matter of Mack [Commissioner of Labor], 286 AD2d 795, 796 [2001]).
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.